Citation Nr: 0314337	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  00-12 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for chronic 
patella femoral pain syndrome, right knee, currently rated as 
10 percent disabling.  

2.  Entitlement to an increased disability rating for chronic 
patella femoral pain syndrome, left knee, currently rated as 
10 percent disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
Law


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The case came before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri.  The veteran had active service from March 
1983 to June 1989.  


FINDINGS OF FACT

1.  The veteran's chronic patella femoral pain syndrome, 
right knee, is manifested by not more than mild impairment, 
with range of motion from zero to 90 degrees.  X-rays are 
normal.

2.  The veteran's chronic patella femoral pain syndrome, left 
knee, is manifested by not more than mild impairment, with 
range of motion from zero to 90 degrees.  X-rays are normal.

3.  The veteran's service-connected disabilities, chronic 
patella femoral pain syndrome, right knee and left knee, are 
rated in combination as 20 percent disabling.  

4.  The veteran's service-connected disabilities do not 
render him unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for chronic patella femoral pain syndrome, right knee, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.45, 4.59, 4.71, 
Plate II, 4.71a, Diagnostic Codes 5262 (2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

2.  The criteria for an evaluation in excess of 10 percent 
for chronic patella femoral pain syndrome, left knee, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.45, 4.59, 4.71, 
Plate II, 4.71a, Diagnostic Codes 5262 (2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

3.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which contains notice and duty-to-assist provisions.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2002).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claims and of the newly enacted requirements 
of the VCAA in a March 2003 letter from the RO, as well as in 
a March 2003 Supplemental Statement of the Case.  He was 
informed as to what information the VA had in his case and 
what information would be necessary to complete his case.  He 
was told that if he identified the information VA would 
assist him in getting it.  The RO also sent a letter of this 
nature in October 2002.  Therefore, VA has no outstanding 
duty to inform him that any additional information or 
evidence is needed.  

The veteran has undergone multiple VA examinations.  The 
veteran's service medical records, as well as private medical 
records, and Social Security Administration records, have 
been obtained.  The veteran has been informed of all 
pertinent laws and regulations through the statements of the 
case and supplemental statements of the case.  Consequently, 
the Board finds that additional development of this matter, 
including development for a medical opinion or examination, 
is not necessary.  38 U.S.C.A. § 5103A(d)(1)) (West 1991 & 
Supp. 2002); Quartuccio, 16 Vet. App. at 187.  

II.  Rating Issues

The record shows that the veteran injured his knees while on 
active duty.  As a result, a November 1991 rating decision 
granted service connection for fibromyositis of the knees.  A 
10 percent rating was granted in an April 1994 rating 
decision.  The veteran filed a claim for an increased rating 
in April 1998.  Following the initial denial of the claim for 
increase, subsequent to the veteran's filing of the notice of 
disagreement, the RO granted an increased rating for the 
knees, awarding a 10 percent rating for each knee.  In the 
March 2000 rating decision which granted that benefit, the RO 
also recharacterized the disabilities as chronic patella 
femoral pain syndrome, right knee, and chronic patella 
femoral syndrome, left knee.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

There are additional laws and regulations that the VA must 
consider when evaluating a claim for an increased disability 
rating.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990). 

Where, as in this case, an increased rating is at issue, the 
present level of the disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The record as it relates to the claim for increased ratings 
for the knees includes lay statements from the veteran and 
other individuals who know him, private and VA medical 
records and examinations, as well as records of adjudication 
of a disability claim from the Social Security 
Administration.  The veteran was found to be disabled by that 
agency in a January 2000 disability determination.  The 
matters noted as primary and secondary diagnoses included 
disorders of the back and obesity and other 
hyperalimentation.  

The veteran has contended that his service-connected 
disabilities of the knees warrant higher evaluations.  The 
knees were originally rated as fibromyositis.  The service-
connected condition is now identified as reflected in the 
issues section of this decision.  

A private treatment record dated in June 1998 from Branson 
Neurological Associates shows an impression of degenerative 
joint disease of the knees along with other problems.  

A VA outpatient record shows a knee X-ray report dated in 
December 1998 indicating normal X-ray of the knees, no 
arthritis.  

A report of VA examination dated in January 1999 addressed 
the knees.  There was 15 degrees of varus deformity.  There 
was no effusion.  There was no reported history of recurrent 
subluxation or dislocation.  As to the back, it showed lumbar 
strain with degenerative joint disease.  Range of motion was 
110 degrees flexion and 0 degrees extension bilaterally.  The 
diagnosis was degenerative joint disease, bilateral knees.  

A report of VA examination dated in July 1999 addressed the 
knees.  Gait was antalgic and the veteran used a cane.  Range 
of motion was 100 degrees flexion with pain, 90 degrees 
without pain, and 0 degrees extension on right, in the left 
knee it was 0 degrees extension, 95 degrees flexion without 
pain, 100 degrees with pain.  X-rays revealed no degenerative 
joint disease.  The diagnosis was chronic bilateral knee 
pain.  

A report of VA examination dated in August 1999 shows 
reported fibromyalgia, rheumatoid arthritis, osteoarthritis 
and migraine headaches.  Diagnoses included obesity, status 
post mastoidectomy, chronic back pain and chronic bilateral 
knee pain.  The examiner indicated, in an addendum to the 
report, that the veteran's physician prescribed cane use and 
less than sedentary residual functional capacity rendered him 
unemployable.  

Additional records include treatment records from private 
sources as well as VA.  Private records received in 
conjunction with the veteran's Social Security Administration 
disability claims folder show that the veteran was treated by 
Dr. Ann Winkler from 1997 to 2001, Dr. Lynn Richard Shaffer 
from 2000 to 2002, and by VA in Fayetteville from April 2001 
to January 2003.  Dr. Winkler treated the veteran for 
fibromyalgia.  Knee examinations note crepitus without 
tenderness on palpation.  X-ray in February 1997 showed 
slight relative narrowing of the medial joints bilaterally.  
No functional limitations of the knees were noted.  Records 
from Dr. Shaffer do not show treatment for the knees.  

The additional VA treatment records show treatment for a 
variety of medical problems.  Records dated in 2001 show 
several visits for inflammatory arthropathy but do not 
specifically address the knees.  A clinical visit report 
dated in July 2002, revealed chronic joint pain at multiple 
sites.  The veteran was being followed in the rheumatology 
clinic.  The impression included history of degenerative 
joint disease of the knees.  In December 2002, his primary 
care doctor noted morbid obesity, chronic pain syndrome 
possibly associated with fibromyalgia, history of 
degenerative joint disease of the knees, gastroesophageal 
reflux disorder, history of sleep apnea, tobacco use, and 
recent chest pain.  

The veteran's service-connected left and right knee disorders 
are each rated at 10 percent based on Diagnostic Code 5262 
which allows for a 10 percent rating when there is impairment 
or malunion of the tibia and fibula with slight knee or ankle 
disability.  When there is impairment or malunion of the 
tibia and fibula with moderate knee or ankle disability, a 20 
percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5262 (2002).  

The record does not show that either knee produces moderate 
ankle or knee disability sufficient to warrant an increased 
rating under Diagnostic Code 5262.  Specifically, the 
veteran's treatment records do not show or note significant 
functional limitation of the knees, nor do the examination 
reports show significant limitation of motion or functioning 
that could be characterized as moderate disability.  In this 
regard, it is noted that the average normal range of motion 
of the knee is from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate 
II (2002).  The level of functioning and ranges of motion 
listed in the record simply do not suggest moderate 
disability.

The Board will consider additional rating codes to determine 
whether an increased rating could be awarded.  An increased 
rating can also be awarded based on limited motion and 
recurrent subluxation or instability.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257 and 5260 (2002).  Slight recurrent 
subluxation or instability warrants a 10 percent rating under 
Diagnostic Code 5257.  Moderate subluxation or instability 
warrants a 20 percent rating under Diagnostic Code 5257.  
Flexion limited to 45 degrees warrants a 10 percent rating, 
while flexion limited to 30 degrees warrants a 20 percent 
rating under Diagnostic Code 5260.  The record shows neither 
moderate subluxation or instability nor flexion of either 
knee limited to 30 degrees.  

Thus, an increased rating under these diagnostic codes is not 
warranted.  Other relevant codes include Diagnostic Code 
5258, which contemplates a 20 percent rating when there is 
dislocated semilunar cartilage with frequent episodes of 
locking and effusion into the joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (2002).  Limitation of extension of the 
leg to 10 degrees warrants a 10 percent disability 
evaluation.  A 20 percent evaluation requires that extension 
be limited to 15 degrees.  A 30 percent evaluation requires 
that extension be limited to 20 degrees.  A 40 percent 
evaluation requires that extension be limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002).  Again, it is 
noted that the average normal range of motion of the knee is 
from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate II (2001).  
38 C.F.R. § 4.71a, Diagnostic Codes 5261, 5258.  

In this regard, it is noted that the record does not show 
dislocated semilunar cartilage with frequent episodes of 
locking and effusion into the joint or extension limited to 
15 degrees, 20 degrees or 30 degrees.  Thus, an increased 
rating under these codes is not warranted.  

In addition to applicable schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, the VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness, to the extent that 
any such symptoms are supported by adequate pathology.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  Functional 
loss in this instance does not appear to be significant due 
to the service-connected knee disabilities.  He has not been 
on significant medication for knee pain and he takes 
considerable medication for other medical problems.  

After applying the above criteria to the facts of this case, 
the Board concludes that the preponderance of the evidence is 
against an evaluation in excess of 10 percent for either the 
veteran's left or right knee service-connected disability.  
In this regard, the Board notes that the examination reports 
and medical records dated throughout the appeal period 
revealed considerable range of motion, thus precluding an 
increased rating based on limited range of motion.  Again, 
there is no instability or subluxation so an increased rating 
under Diagnostic Code 5257 is not warranted. 

The VA General Counsel issued a precedential opinion in July 
1997, which held that a claimant who had arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.  
Thereafter, citing Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991), the General Counsel found that that even if the 
claimant technically has full range of motion but the motion 
is inhibited by pain, a compensable rating for arthritis 
under DC 5003 and § 4.59 would be available.  See VAOPGCPREC 
9-98.  There is no current finding of arthritis of the knees 
in this claim.  However, the Board is mindful that there were 
findings of arthritis of the knees in the past.  Nonetheless, 
intercurrent X-ray reports unequivocally show no findings of 
arthritis of the knees.  Thus, the Board finds that there is 
no arthritis of the knees at this time to be considered in 
rating the service-connected disability of the knees.  

The record shows treatment for other chronic disabilities 
including chronic multisite joint pain related to possible 
fibromyalgia, but the veteran was not getting specific 
treatment for the knees.  Also, the knees have not required 
considerable ongoing medication.  The Board observes that the 
veteran does not manifest severe painful motion or functional 
limitation of the knees that would support an additional 
rating under the DeLuca criteria.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing that the 
disabilities under consideration have caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), necessitated frequent periods of 
hospitalization, or otherwise render impracticable the 
application of the regular schedular standards.  He does not 
get treatment regularly for the knees.  The Board finds that 
the current manifestations of the knee disabilities are 
contemplated by the currently assigned schedular ratings.  
Under these circumstances, the Board determines that the 
criteria for assignment of an extra-schedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

III.  TDIU

Chronic patella femoral pain syndrome, right and left knee, 
are the only service connected disabilities, each rated at 10 
percent.  The current combined rating is 20 percent.  The 
instant TDIU claim was filed in April 1998.  

As provided by the pertinent laws and regulations, the VA 
will grant a total rating for compensation purposes based on 
unemployability when the evidence shows that the veteran is 
precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2002).  If the appropriate 
rating under the pertinent diagnostic code of the rating 
schedule is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 
(2002).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a) 
(2002).

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 
4.16(a) (2002).  However, a total rating based on individual 
unemployability may still be assigned to a veteran who fails 
to meet these percentage standards if he or she is 
unemployable by reason of his or her service-connected 
disability(ies).  38 C.F.R. § 4.16(b) (2002).

Specifically, the regulations provide that, in exceptional 
cases where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993); 38 C.F.R. § 3.341(a) (2001).

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions and the precedent 
opinions of the chief legal officer of VA. 38 U.S.C.A. § 
7104(c) (West 1991).

In a pertinent precedent opinion, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91.

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such a veteran.  See 38 C.F.R. §§ 4.1, 4.15 (2002).  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See 38 C.F.R. 4.16(a);  Van Hoose, 4 Vet. App. at 363.  If 
total industrial impairment has not been shown, the VA is not 
obligated to show that a veteran is incapable of performing 
specific jobs in considering a claim for a total rating based 
on individual unemployability.  See Gary v. Brown, 7 Vet. 
App. 229 (1994).

The Board observes that the veteran's 20 percent combined 
evaluation does not meet the minimum criteria for 
consideration for entitlement to TDIU under 38 C.F.R. 
§ 4.16a.  

However, the Board will consider whether the veteran would 
warrant an increased rating under the other available 
criteria.  That is, whether despite his not meeting the 
minimum requirements for 38 C.F.R. § 4.16(b), he is 
unemployable by reason of his service-connected knee 
disabilities.  38 C.F.R. § 4.16(b) (2002).

In this regard, the Board observes that the veteran has 
indicated that he has not worked since he left his job as a 
warehouse delivery person in 1994 after he had to quit due to 
illness.  He had also worked from 1991 to 1993 as a concrete 
plant manager, and briefly in 1994 as a long haul truck 
driver.  Although he has been found disabled by the Social 
Security Administration, that agency considered non service-
connected disabilities.  It is noted that a VA examiner 
indicated that the veteran was disabled and unemployable in a 
September 1999 VA examination.  However, the disabilities 
listed included obesity, status post left mastoidectomy, 
chronic back pain and chronic knee pain.  The examiner noted 
that the veteran's need to use a cane and his inability to 
perform less than sedentary work rendered him disabled.  The 
Board notes that the record is replete with reference to the 
fact that the knees do not cause this severe an effect on the 
veteran's functional capacity.  Thus, this opinion is not 
persuasive as to the effect of service-connected disabilities 
on his ability to work.  Moreover, the disability 
determination report from the Social Security Administration 
dated in January 2000 lists disorders of the back as the 
primary diagnosis and obesity and other alimentation as the 
secondary diagnosis.  

After a review of the claims folder, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for TDIU.  The veteran's case is not an exceptional 
case where the schedular evaluations are found to be 
inadequate.  The medical records and other evidence do not 
show that the veteran's service-connected disabilities 
present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).  It is noted that 
the evidence from Social Security shows he is disabled due to 
other diagnoses.  Further, VA evidence does not show that his 
total occupational impairment is due to service-connected 
disability.  As total industrial impairment has not been 
shown, the VA is not obligated to show he is incapable of 
performing specific jobs in considering a claim for a total 
rating based on individual unemployability.  See Gary v. 
Brown, 7 Vet. App. 229 (1994).


ORDER

An evaluation in excess of 10 percent for chronic patella 
femoral pain syndrome, left knee, is denied.

An evaluation in excess of 10 percent for chronic patella 
femoral pain syndrome, right knee, is denied.

Entitlement to a total disability rating based upon 
unemployability due to service-connected disabilities (TDIU) 
is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

